TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00604-CV



                                   Willis Martin, Jr., Appellant

                                                  v.

                                     City of Temple, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 222,223-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Willis Martin, Jr. filed suit against appellee the City of Temple,

Wayne Dawson, and a number of City employees and board members. On June 27, 2008, the

trial court signed an order granting summary judgment in favor of most of the individual employees

and board members named in Martin’s pleadings, excepting Jimmy Taylor, Kathleen Barina,

Wanda Gallaway,1 and Jason Vandeveer. His claims against Wayne Dawson also remained live and

unaddressed. On August 22, 2008, the court signed an order granting summary judgment in favor of

the City, based on official immunity and statute of limitations.          It is from this order that

Martin appeals.

                The City has filed a motion to dismiss, explaining that Martin’s claims survive against

Dawson and other individuals named but apparently not yet served with citation. Having reviewed


       1
           It is not clear whether Barina and Gallaway have been dropped from the suit by Martin.
the clerk’s record, we agree. Except in very limited cases, a party may only appeal from a final

judgment that disposes of all parties and claims. See De Ayala v. Mackie, 193 S.W.3d 575, 578-79

(Tex. 2006); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We therefore grant the

City’s motion and dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: February 13, 2009




                                                2